Citation Nr: 1812365	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  17-29 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for right shoulder numbness and burning.

2. Entitlement to service connection for left hand numbness and burning.

3. Entitlement to service connection for right hand numbness.

4. Entitlement to service connection for right shoulder arthritis.

5. Entitlement to service connection for left hand arthritis.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the United States Army from March 1963 to January 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in November 2017.  A transcript of that hearing has been prepared and is associated with the file. 

The issues of entitlement to service connection for right shoulder arthritis and left hand arthritis were previously adjudicated and denied in a June 2010 rating decision.  That decision became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with the claims within the appeal period.  See 38 C.F.R. § 3.156(b).  In connection with the Veteran's claim to reopen, the Veteran has submitted additional medical evidence and articles regarding the association of frostbite and arthritis.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the arthritis in his left hand and right shoulder, as well as numbness in his right hand, numbness and tingling in his left hand, and numbness and tingling in his right shoulder are a result of his exposure to severe cold while in the service.  He has consistently stated that he experienced arthritis symptoms soon after he left service, and that he was 27 or 28 years old when the symptoms began.  He also asserts that the symptoms affected most of his joints.  The Veteran has been service-connected for frostbite in both of his feet; therefore exposure to cold is conceded.

The Veteran has not been afforded a VA examination regarding these assertions.  The Board notes that the Veteran has a current diagnosis of arthritis in his right shoulder and his right (not left) hand; however, the other conditions have not been diagnosed beyond a recording of their symptomology.

Accordingly, the Board finds that an examination is necessary to determine the connection, if any, between the Veteran's exposure to extreme cold and his arthritis, as well as his numbness and tingling symptomology.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (stating that "[t]his is a low threshold" for meeting the requirement to trigger VA's duty to assist to provide an examination).

In addition, the Board notes that the Veteran has submitted an article from the Annals of the Rheumatic Diseases (2005) which stated that frostbite symptoms mimic osteoarthritis.  The Veteran asserts that his osteoarthritis is a result of his service-connected frostbite.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate examinations to determine the etiology of his right shoulder and left hand osteoarthritis, as well as any diagnoses and etiology for his left hand numbness and tingling, his right hand numbness, and his right shoulder numbness and tingling.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

a. Regarding the Veteran's right shoulder and left hand osteoarthritis, the examiner should opine whether it is at least as likely as not (50 percent or greater probability), that it manifested in service or is otherwise causally or etiologically related to the Veteran's exposure to extreme cold in service.

b. Regarding the Veteran's numbness and/or tingling in his left hand, right hand and right shoulder, the examiner should identify any diagnoses.  The examiner should then opine whether it is at least as likely as not (50 percent or greater probability), that any diagnoses manifested in service or are otherwise causally or etiologically related to the Veteran's exposure to extreme cold in service.

c. The medical opinions should address the medical literature concerning a relationship between exposure to cold (frostbite) and osteoarthritis.

d. If the examiner cannot render an opinion without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

2. When the development requested has been completed, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).













This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




